EXECUTION VERSION Exhibit 10. 1 Littelfuse, Inc. $25,000,000 3.03% Senior Notes, SeriesA, due February15, 2022 $100,000,000 3.74% Senior Notes, SeriesB, due February15, 2027 Note Purchase Agreement Dated December 8, 2016 TABLE OF CONTENTS SECTION HEADING PAGE SECTION 1. AUTHORIZATION OF NOTES 1 Section 1.1. Description of Notes 1 Section 1.2. Subsidiary Guaranty 1 Section 1.3. Additional Interest 2 SECTION 2. SALE AND PURCHASE OF NOTES 2 SECTION 3. CLOSING 2 SECTION 4. CONDITIONS TO CLOSING 3 Section 4.1. Representations and Warranties 3 Section 4.2. Performance; No Default 3 Section 4.3. Compliance Certificates 3 Section 4.4. Opinions of Counsel 4 Section 4.5. Purchase Permitted By Applicable Law, Etc 4 Section 4.6. Sale of Other Notes 4 Section 4.7. Payment of Special Counsel Fees 4 Section 4.8. Private Placement Number 5 Section 4.9. Changes in Corporate Structure 5 Section 4.10. Funding Instructions 5 Section 4.11. Subsidiary Guaranty 5 Section 4.12. Littelfuse Netherland C.V. Note Purchase Agreement 5 Section 4.13. Proceedings and Documents 5 SECTION 5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY 5 Section 5.1. Organization; Power and Authority 5 Section 5.2. Authorization, Etc 6 Section 5.3. Disclosure 6 Section 5.4. Organization and Ownership of Shares of Subsidiaries; Affiliates 6 Section 5.5. Financial Statements; Material Liabilities 7 Section 5.6. Compliance with Laws, Other Instruments, Etc 7 Section 5.7. Governmental Authorizations, Etc 7 Section 5.8. Litigation; Observance of Agreements, Statutes and Orders 8 Section 5.9. Taxes 8 Section 5.10. Title to Property; Leases 8 Section 5.11. Licenses, Permits, Etc 9 Section 5.12. Compliance with Employee Benefit Plans 9 Section 5.13. Private Offering by the Company 10 Section 5.14. Use of Proceeds; Margin Regulations 11 -i- Section 5.15. Existing Indebtedness; Future Liens 11 Section 5.16. Foreign Assets Control Regulations, Etc 11 Section 5.17. Status under Certain Statutes 12 Section 5.18. Environmental Matters 12 Section 5.19. Ranking of Obligations 13 SECTION 6. REPRESENTATIONS OF THE PURCHASERS 13 Section 6.1. Purchase for Investment 13 Section 6.2. Source of Funds 13 Section 6.3. Accredited Investor. 15 SECTION 7. INFORMATION AS TO COMPANY 15 Section 7.1. Financial and Business Information 15 Section 7.2. Officer’s Certificate 18 Section 7.3. Visitation 18 Section 7.4. Electronic Delivery 19 SECTION 8. PAYMENT AND PREPAYMENT OF THE NOTES 20 Section 8.1. Maturity 20 Section 8.2. Optional Prepayments with Make Whole Amount 20 Section 8.3. Prepayment upon Change of Control 20 Section 8.4. Allocation of Partial Prepayments 21 Section 8.5. Maturity; Surrender, Etc. 22 Section 8.6. Purchase of Notes 22 Section 8.7. Make Whole Amount 22 Section 8.8. Payments Due on Non Business Days 24 SECTION 9. AFFIRMATIVE COVENANTS. 24 Section 9.1. Compliance with Laws 24 Section 9.2. Insurance 24 Section 9.3. Maintenance of Properties 24 Section 9.4. Payment of Taxes and Claims 25 Section 9.5. Corporate Existence, Etc 25 Section 9.6. Books and Records 25 Section 9.7. Subsidiary Guarantors 25 Section 9.8. Ranking of Obligations 26 SECTION 10. NEGATIVE COVENANTS. 27 Section 10.1. Transactions with Affiliates 27 Section 10.2. Merger, Consolidation, Etc 27 Section 10.4. Line of Business 29 Section 10.5. Economic Sanctions, Etc 29 Section 10.6. Liens 29 Section 10.7. Financial Covenants. 32 -ii- SECTION 11. EVENTS OF DEFAULT 32 SECTION 12. REMEDIES ON DEFAULT, ETC 35 Section 12.1. Acceleration 35 Section 12.2. Other Remedies 35 Section 12.3. Rescission 36 Section 12.4. No Waivers or Election of Remedies, Expenses, Etc 36 SECTION 13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES 36 Section 13.1. Registration of Notes 36 Section 13.2. Transfer and Exchange of Notes 37 Section 13.3. Replacement of Notes 37 SECTION 14. PAYMENTS ON NOTES 37 Section 14.1. Place of Payment 37 Section 14.2. Payment by Wire Transfer 38 Section 14.3. FATCA Information 38 SECTION 15. EXPENSES, ETC 39 Section 15.1. Transaction Expenses 39 Section 15.2. Certain Taxes 39 Section 15.3. Survival 39 SECTION 16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT 40 SECTION 17. AMENDMENT AND WAIVER 40 Section 17.1. Requirements 40 Section 17.2. Solicitation of Holders of Notes 40 Section 17.3. Binding Effect, Etc 41 Section 17.4. Notes Held by Company, Etc 41 SECTION 18. NOTICES 41 SECTION 19. REPRODUCTION OF DOCUMENTS 42 SECTION 20. CONFIDENTIAL INFORMATION 43 SECTION 21. SUBSTITUTION OF PURCHASER 44 SECTION 22. MISCELLANEOUS 44 Section 22.1. Successors and Assigns 44 Section 22.2. Accounting Terms 44 -iii- Section 22.3. Severability 45 Section 22.4. Construction, Etc 45 Section 22.5. Counterparts 46 Section 22.6. Governing Law 46 Section 22.7. Jurisdiction and Process; Waiver of Jury Trial 46 -iv- ScheduleA — Defined Terms Schedule 1-A — Form of 3.03% Senior Note, SeriesA, due February15, 2022 Schedule 1-B — Form of 3.74% Senior Note, SeriesB, due February15, 2027 Schedule 4.4(a) — Form of Opinion of Special Counsel for the Company Schedule 4.4(b) — Form of Opinion of Special Counsel for the Purchasers Schedule5.3 — Disclosure Materials Schedule5.4 — Subsidiaries of the Company and Ownership of Subsidiary Stock Schedule5.5 — Financial Statements Schedule5.15 — Existing Indebtedness Purchaser Schedule — Information Relating to Purchasers Exhibit — Form of Subsidiary Guaranty -v- Littelfuse, Inc. $25,000,000 3.03% Senior Notes, Series A, due February 15, 2022 $100,000,000 3.74% Senior Notes, Series B, due February 15, 2027 December 8, 2016 To Each of the Purchasers Listed in the Purchaser Schedule Hereto : Ladies and Gentlemen: Littelfuse, Inc. , a Delaware corporation (together with any successor thereto that becomes a party hereto pursuant to Section10.2, the “Company” ), agrees with each of the purchasers whose names appear at the end hereof (each, a “Purchaser” and, collectively, the “Purchasers” ) as follows: Section1. Authorization of Notes . Section 1 . 1 .Description of Notes . The Company will authorize the issue and sale of (i)$25,000,000 aggregate principal amount of its 3.03% Senior Notes, SeriesA, due February15, 2022 (the “ SeriesA Notes ”) and (ii)$100,000,000 aggregate principal amount of its 3.74% Senior Notes, SeriesB due February15, 2027 (the “ SeriesB Notes ”; and together with the SeriesA Notes, the “Notes” ). The Notes shall be substantially in the form set out in Schedule1-A and 1-B, respectively. References to “Series” of Notes shall refer to the Series A Notes or Series B Notes, or all, as the context may require. Certain capitalized and other terms used in this Agreement are defined in ScheduleA and, for purposes of this Agreement, the rules of construction set forth in Section22.4 shall govern. Section 1.2. Subsidiary Guaranty . (a)The payment by the Company of all amounts due with respect to the Notes and this Agreement and the performance by the Company of its obligations under this Agreement will be absolutely and unconditionally guaranteed by the Subsidiary Guarantors pursuant to the Subsidiary Guaranty Agreement, dated as of February15, 2017 (or as of such other date as agreed to in accordance with Section3), which shall be substantially in the form of Exhibit1.2 attached hereto, in accordance with and subject to the provisions of Section9.7 hereof (the “ Subsidiary Guaranty ”). (b)A Subsidiary Guarantor shall be released and discharged from the Subsidiary Guaranty in accordance with Section 9.7(b). Section1.3.Additional Interest . (a)If the Consolidated Leverage Ratio exceeds 3.50 to 1.00 as permitted by Section 10.7(a), as evidenced by an Officer’s Certificate delivered pursuant to Section 7.2(a), the interest rate payable on the Notes shall be increased by 0.75% (the “Incremental Interest” ). Such Incremental Interest shall begin to accrue on the first day of the fiscal quarter following the fiscal quarter in respect of which such Officer’s Certificate was delivered, and shall continue to accrue until the Company has provided an Officer’s Certificate pursuant to Section 7.2(a) demonstrating that, as of the last day of the fiscal quarter in respect of which such Officer’s Certificate is delivered, the Consolidated Leverage Ratio is not more than 3.50 to 1.00. In the event such Officer’s Certificate evidencing that the Consolidated Leverage Ratio is not more than 3.50 to 1.00 is delivered, the Incremental Interest shall cease to accrue on the last day of the fiscal quarter in respect of which such Officer’s Certificate is delivered. (b)Within 10 Business Days of the delivery of an Officer’s Certificate pursuant to Section 7.2(a) evidencing that the Consolidated Leverage Ratio exceeds 3.50 to 1.00, the Company shall pay to each holder of a Note the amount attributable to the Incremental Interest (the “Incremental Interest Payment” ) which shall be the product of (i) the aggregate outstanding principal amount of Notes held by such holder (or its predecessor(s) in interest) as of the first day that Incremental Interest begins to accrue with respect to the period covered by such Officer’s Certificate, (ii)0.75% (to reflect the Incremental Interest) and (iii)0.25 (to reflect that the Incremental Interest is payable quarterly). The Incremental Interest Payment, if any, shall be paid quarterly by wire transfer of immediately available funds to each holder of the Notes in accordance with the terms of this Agreement. (c)For avoidance of doubt, no Incremental Interest will be used in calculating any Make-Whole Amount. Section 2 . Sale and Purchase of Notes . Subject to the terms and conditions of this Agreement, the Company will issue and sell to each Purchaser and each Purchaser will purchase from the Company, at the Closing provided for in Section3, Notes in the principal amount specified opposite such Purchaser’s name in the Purchaser Schedule at the purchase price of 100% of the principal amount thereof. The Purchasers’ obligations hereunder are several and not joint obligations and no Purchaser shall have any liability to any Person for the performance or non-performance of any obligation by any other Purchaser hereunder. Section 3 . Closing . The execution and delivery of this Agreement shall occur on December 8, 2016. The sale and purchase of the Notes to be purchased by each Purchaser shall occur at the offices of Chapman and Cutler LLP, at 10:00 a.m., Chicago time, at a closing (the “Closing” ) on February15, 2017 or on such other Business Day thereafter on or prior to March14, 2017 as may be agreed upon by the Company and the Purchasers. At the Closing, the Company will deliver to each Purchaser the Notes to be purchased by such Purchaser in the form of a single Note (or such greater number of Notes in denominations of at least $100,000 as such Purchaser may request) dated the date of the Closing and registered in such Purchaser’s name (or in the name of its nominee), against delivery by such Purchaser to the Company or its order of immediately available funds in the amount of the purchase price therefor by wire transfer of immediately available funds for the account of the Company in accordance with the funding instruction letter delivered by the Company to the Purchasers at least three Business Days prior to the Closing in accordance with Section 4.10. If at the Closing the Company shall fail to tender such Notes to any Purchaser as provided above in this Section3, or any of the conditions specified in Section4 shall not have been fulfilled to such Purchaser’s satisfaction, such Purchaser shall, at its election, be relieved of all further obligations under this Agreement, without thereby waiving any rights such Purchaser may have by reason of such failure by the Company to tender such Notes or any of the conditions specified in Section4 not having been fulfilled to such Purchaser’s satisfaction. -2- Section 4 . Conditions to Closing . Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such Purchaser at the Closing is subject to the fulfillment to such Purchaser’s satisfaction, prior to or at the Closing, of the following conditions: Section 4 . 1 .Representations and Warranties . (a) Representations and Warranties of the Company. The representations and warranties of the Company in this Agreement shall be correct when made and at the time of the Closing. (b) Representations and Warranties of the Subsidiary Guarantors. The representations and warranties of the Subsidiary Guarantors in the Subsidiary Guaranty shall be correct when made and at the time of the Closing. Section 4 . 2 .Performance; No Default . The Company and each Subsidiary Guarantor shall have performed and complied with all agreements and conditions contained in this Agreement and the Subsidiary Guaranty required to be performed or complied with by the Company and each such Subsidiary Guarantor prior to or at the Closing, and from the date of this Agreement. From the date of this Agreement until Closing, before and after giving effect to the issue and sale of the Notes (and the application of the proceeds thereof as contemplated by Section5.14), no Change of Control, Default or Event of Default shall have occurred and be continuing. Neither the Company nor any Subsidiary shall have entered into any transaction since the date of the Memorandum that would have been prohibited by Section10 had such Section applied since such date. Section 4 . 3 .Compliance Certificates . (a) Officer’s Certificate of the Company. The Company shall have delivered to such Purchaser an Officer’s Certificate, dated the date of the Closing, certifying that the conditions specified in Sections4.1(a), 4.2 and 4.9 have been fulfilled. (b) Secretary’s Certificate of the Company. The Company shall have delivered to such Purchaser a certificate, dated the date of the Closing, certifying as to the resolutions attached thereto and other corporate proceedings relating to the authorization, execution and delivery of the Notes and this Agreement. -3- (c) Officer’s Certificate of the Subsidiary Guarantors. Each Subsidiary Guarantor shall have delivered to such Purchaser an Officer’s Certificate, dated the date of the Closing, certifying that the conditions specified in Sections 4.1(b), 4.2 and 4.9 have been fulfilled. (d) Secretary’s Certificate of the Subsidiary Guarantors. Each Subsidiary Guarantor shall have delivered to such Purchaser a certificate, dated the date of Closing, certifying as to the resolutions attached thereto and other organizational proceedings relating to the authorization, execution and delivery of the Subsidiary Guaranty. Section 4 . 4 .Opinions of Counsel . Such Purchaser shall have received opinions in form and substance satisfactory to such Purchaser, dated the date of the Closing (a)from Baker & Hostetler LLP, counsel for the Company and Subsidiary Guarantors, covering the matters set forth in Schedule4.4(a) and covering such other matters incident to the transactions contemplated hereby as such Purchaser or its counsel may reasonably request (and the Company hereby instructs its counsel to deliver such opinion to the Purchasers) and (b)from Chapman and Cutler LLP, the Purchasers’ special counsel in connection with such transactions, substantially in the form set forth in Schedule4.4(b) and covering such other matters incident to such transactions as such Purchaser may reasonably request. Section 4 . 5 .Purchase Permitted By Applicable Law, Etc . On the date of the Closing such Purchaser’s purchase of Notes shall (a)be permitted by the laws and regulations of each jurisdiction to which such Purchaser is subject, without recourse to provisions (such as section1405(a)(8) of the NewYork Insurance Law) permitting limited investments by insurance companies without restriction as to the character of the particular investment, (b)not violate any applicable law or regulation (including Regulation T, U or X of the Board of Governors of the Federal Reserve System) and (c)not subject such Purchaser to any tax, penalty or liability under or pursuant to any applicable law or regulation, which law or regulation was not in effect on the date hereof. If requested by such Purchaser, such Purchaser shall have received an Officer’s Certificate certifying as to such matters of fact as such Purchaser may reasonably specify to enable such Purchaser to determine whether such purchase is so permitted. Section 4 . 6 .Sale of Other Notes . Contemporaneously with the Closing, the Company shall sell to each other Purchaser and each other Purchaser shall purchase the Notes to be purchased by it at the Closing as specified in the Purchaser Schedule. Section 4 . 7 .Payment of Special Counsel Fees . Without limiting Section15.1, the Company shall have paid on or before the date of this Agreement and the Closing the fees, charges and disbursements of the Purchasers’ special counsel referred to in Section4.4 to the extent reflected in a statement of such counsel rendered to the Company at least one Business Day prior to the Closing. -4- Section 4 . 8 .Private Placement Number . A Private Placement Number issued by Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have been obtained for the Notes. Section 4 . 9 .Changes in Corporate Structure . The Company and each Subsidiary Guarantor shall not have changed its jurisdiction of incorporation or organization, as applicable, or been a party to any merger or consolidation or succeeded to all or any substantial part of the liabilities of any other entity, at any time following the date of the most recent financial statements referred to in Schedule5.5. Section 4 . 10 .Funding Instructions . At least three Business Days prior to the date of the Closing, each Purchaser shall have received written instructions signed by a Responsible Officer on letterhead of the Company confirming the information specified in Section3 including (i)the name and address of the transferee bank, (ii)such transferee bank’s ABA number and (iii)the account name and number into which the purchase price for the Notes is to be deposited. Section 4.11 . Subsidiary Guaranty . The Subsidiary Guaranty shall have been duly authorized, executed and delivered by each Subsidiary Guarantor, shall constitute the legal, valid and binding contract and agreement of each Subsidiary Guarantor and such Purchaser shall have received a true, correct and complete copy thereof, along with an opinion of counsel reasonably satisfactory to the Purchasers covering such matters relating to each Subsidiary Guarantor and such Subsidiary Guaranty as the Purchasers may reasonably request. Section4.12.Littelfuse Netherland C.V. Note Purchase Agreement . The Company shall have delivered to the Purchasers’ special counsel a fully executed copy of the 2016 Cross-Border Note Purchase Agreement, in the form and approved by such Purchasers as of the date of this Agreement, and such agreement shall be in full force and effect. Section 4 . 13 .Proceedings and Documents . All corporate and other proceedings in connection with the transactions contemplated by this Agreement and all documents and instruments incident to such transactions shall be reasonably satisfactory to such Purchaser and its special counsel, and such Purchaser and its special counsel shall have received all such counterpart originals or certified or other copies of such documents as such Purchaser or such special counsel may reasonably request. Section 5 . Representations and Warranties of the Company . The Company represents and warrants to each Purchaser as of the date of this Agreement and as of Closing that: Section 5 . 1 .Organization; Power and Authority . The Company is a corporation duly organized, validly existing and in good standing under the laws of its jurisdiction of incorporation, and is duly qualified as a foreign corporation and is in good standing in each jurisdiction in which such qualification is required by law, other than those jurisdictions as to which the failure to be so qualified or in good standing could not, individually or in the aggregate, reasonably be expected to have a Material Adverse Effect. The Company has the corporate power and authority to own or hold under lease the properties it purports to own or hold under lease, to transact the business it transacts and currently proposes to transact, to execute and deliver this Agreement and the Notes and to perform the provisions hereof and thereof. -5- Section 5 . 2 .Authorization, Etc . This Agreement and the Notes have been duly authorized by all necessary corporate action on the part of the Company, and this Agreement constitutes, and upon execution and delivery thereof each Note will constitute, a legal, valid and binding obligation of the Company enforceable against the Company in accordance with its terms, except as such enforceability may be limited by (i)applicable bankruptcy, insolvency, reorganization, moratorium or other similar laws affecting the enforcement of creditors’ rights generally and (ii)general principles of equity (regardless of whether such enforceability is considered in a proceeding in equity or at law). Section 5 . 3 .Disclosure . The Company, through its agent, Merrill Lynch, Pierce, Fenner & Smith Incorporated, has delivered to each Purchaser a copy of a Private Placement Memorandum, dated October, 2016 (the “Memorandum” ), relating to the transactions contemplated hereby. The Memorandum fairly describes, in all material respects, the general nature of the business and principal properties of the Company and its Subsidiaries. This Agreement, the Memorandum, the financial statements listed in Schedule5.5 and the documents, certificates or other writings delivered to the Purchasers by or on behalf of the Company prior to November18, 2016 in connection with the transactions contemplated hereby and identified in Schedule5.3 (this Agreement, the Memorandum and such documents, certificates or other writings and such financial statements delivered to each Purchaser being referred to, collectively, as the “Disclosure Documents” ), taken as a whole, do not contain any untrue statement of a material fact or omit to state any material fact necessary to make the statements therein not misleading in light of the circumstances under which they were made. Except as disclosed in the Disclosure Documents, since the end of the Company’s most recent fiscal year for which audited financial statements have been furnished to the Purchasers or is publicly available, there has been no change in the financial condition, operations, business, properties or prospects of the Company or any Subsidiary except changes that could not, individually or in the aggregate, reasonably be expected to have a Material Adverse Effect. There is no fact known to the Company that could reasonably be expected to have a Material Adverse Effect that has not been set forth herein or in the Disclosure Documents. Section 5 . 4 .Organization and Ownership of Shares of Subsidiaries; Affiliates . (a)Schedule5.4 contains (except as noted therein) complete and correct lists of (i)the Company’s Subsidiaries, showing, as to each Subsidiary, the name thereof, the jurisdiction of its organization, the percentage of shares of each class of its capital stock or similar equity interests outstanding owned by the Company and each other Subsidiary and whether such Subsidiary is a Subsidiary Guarantor, (ii)the Company’s Affiliates, other than Subsidiaries, and (iii)the Company’s directors and senior officers. (b)All of the outstanding shares of capital stock or similar equity interests of each Subsidiary shown in Schedule5.4 as being owned by the Company and its Subsidiaries have been validly issued, are fully paid and non-assessable and are owned by the Company or another Subsidiary free and clear of any Lien that is prohibited by this Agreement. -6- (c)Each Subsidiary is a corporation or other legal entity duly organized, validly existing and, where applicable, in good standing under the laws of its jurisdiction of organization, and is duly qualified as a foreign corporation or other legal entity and, where applicable, is in good standing in each jurisdiction in which such qualification is required by law, other than those jurisdictions as to which the failure to be so qualified or in good standing could not, individually or in the aggregate, reasonably be expected to have a Material Adverse Effect. Each such Subsidiary has the corporate or other power and authority to own or hold under lease the properties it purports to own or hold under lease and to transact the business it transacts and currently proposes to transact. (d)No Subsidiary is subject to any legal, regulatory, contractual or other restriction (other than the agreements listed on Schedule5.4 and customary limitations imposed by corporate law or similar statutes) restricting the ability of such Subsidiary to pay dividends out of profits or make any other similar distributions of profits to the Company or any of its Subsidiaries that owns outstanding shares of capital stock or similar equity interests of such Subsidiary. Section 5 . 5 .Financial Statements; Material Liabilities . The Company has delivered to each Purchaser copies of the financial statements of the Company and its Subsidiaries listed on Schedule5.5. All of such financial statements (including in each case the related schedules and notes) fairly present in all material respects the consolidated financial position of the Company and its Subsidiaries as of the respective dates specified in such Schedule and the consolidated results of their operations and cash flows for the respective periods so specified and have been prepared in accordance with GAAP consistently applied throughout the periods involved except as set forth in the notes thereto (subject, in the case of any interim financial statements, to normal year-end adjustments). The Company and its Subsidiaries do not have any Material liabilities that are not disclosed in the Disclosure Documents. Section 5 . 6 .Compliance with Laws, Other Instruments, Etc . The execution, delivery and performance by the Company of this Agreement and the Notes will not (i)contravene, result in any breach of, or constitute a default under, or result in the creation of any Lien in respect of any property of the Company or any Subsidiary under, any indenture, mortgage, deed of trust, loan, purchase or credit agreement, lease, corporate charter, regulations or by-laws, shareholders agreement or any other agreement or instrument to which the Company or any Subsidiary is bound or by which the Company or any Subsidiary or any of their respective properties may be bound or affected, (ii)conflict with or result in a breach of any of the terms, conditions or provisions of any order, judgment, decree or ruling of any court, arbitrator or Governmental Authority applicable to the Company or any Subsidiary or (iii)violate any provision of any statute or other rule or regulation of any Governmental Authority applicable to the Company or any Subsidiary. Section 5 . 7 .Governmental Authorizations, Etc . No consent, approval or authorization of, or registration, filing or declaration with, any Governmental Authority is required in connection with the execution, delivery or performance by the Company of this Agreement or the Notes, other than routine filings after the date of this Agreement with the state “blue sky” authorities that are required to claim any exemption under “blue sky” laws, if any. -7- Section 5 . 8 .Litigation; Observance of Agreements, Statutes and Orders . (a)There are no actions, suits, investigations or proceedings pending or, to the best knowledge of the Company, threatened against or affecting the Company or any Subsidiary or any property of the Company or any Subsidiary in any court or before any arbitrator of any kind or before or by any Governmental Authority that could, individually or in the aggregate, reasonably be expected to have a Material Adverse Effect. (b)Neither the Company nor any Subsidiary is (i)in default under any agreement or instrument to which it is a party or by which it is bound, (ii)in violation of any order, judgment, decree or ruling of any court, any arbitrator of any kind or any Governmental Authority or (iii)in violation of any applicable law, ordinance, rule or regulation of any Governmental Authority (including Environmental Laws, the USA PATRIOT Act or any of the other laws and regulations that are referred to in Section5.16), in each case, which default or violation could, individually or in the aggregate, reasonably be expected to have a Material Adverse Effect. Section 5 . 9 .Taxes . The Company and its Subsidiaries have filed all tax returns that are required to have been filed in any jurisdiction, and have paid all taxes shown to be due and payable on such returns and all other taxes and assessments levied upon them or their properties, assets, income or franchises, to the extent such taxes and assessments have become due and payable and before they have become delinquent, except for any taxes and assessments (i)the amount of which, individually or in the aggregate, is not Material or (ii)the amount, applicability or validity of which is currently being contested in good faith by appropriate proceedings and with respect to which the Company or a Subsidiary, as the case may be, has established adequate reserves in accordance with GAAP. The Company knows of no basis for any other tax or assessment from prior tax periods that are claimed to be unpaid that could, individually or in the aggregate, reasonably be expected to have a Material Adverse Effect. The charges, accruals and reserves on the books of the Company and its Subsidiaries in respect of U.S. federal, state or other taxes for all fiscal periods are adequate. The U.S. federal income tax liabilities of the Company and its Subsidiaries have been finally determined (whether by reason of completed audits or the statute of limitations having run) for all fiscal years up to and including the fiscal year ended December 27, 2014. Section 5 . 10 .Title to Property; Leases . The Company and its Subsidiaries have good and sufficient title to their respective Material properties, including all such properties reflected in the most recent audited balance sheet referred to in Section5.5 or purported to have been acquired by the Company or any Subsidiary after such date (except as sold or otherwise disposed of in the ordinary course of business), in each case free and clear of Liens prohibited by this Agreement except for defects in title that could not, individually or in the aggregate, reasonably be expected to have a Material Adverse Effect. All leases that individually or in the aggregate are Material are valid and subsisting and are in full force and effect in all material respects. -8- Section 5 . 11 .Licenses, Permits, Etc . (a)The Company and its Subsidiaries own or possess all licenses, permits, franchises, authorizations, patents, copyrights, proprietary software, service marks, trademarks and trade names, or rights thereto, that individually or in the aggregate are Material, without conflict with the rights of others except for those conflicts that, individually or in the aggregate, could not be reasonably expected to have a Material Adverse Effect. (b)No product or service of the Company or any of its Subsidiaries infringes in any material respect any license, permit, franchise, authorization, patent, copyright, proprietary software, service mark, trademark, trade name or other right owned by any other Person, except for that which could not be reasonably expected to have a Material Adverse Effect. (c)There is no violation by any Person of any right of the Company or any of its Subsidiaries with respect to any license, permit, franchise, authorization, patent, copyright, proprietary software, service mark, trademark, trade name or other right owned or used by the Company or any of its Subsidiaries, except for that which could not be reasonably expected to have a Material Adverse Effect. Section 5 . 12 .Compliance with Employee Benefit Plans . (a)The Company and each ERISA Affiliate have operated and administered each Plan in compliance with all applicable laws except for such instances of noncompliance as have not resulted in and could not, individually or in the aggregate, reasonably be expected to result in a Material Adverse Effect. Neither the Company nor any ERISA Affiliate has incurred any liability pursuant to TitleI or IV of ERISA or the penalty or excise tax provisions of the Code relating to employee benefit plans (as defined in section3 of ERISA), and no event, transaction or condition has occurred or exists that could, individually or in the aggregate, reasonably be expected to result in the incurrence of any such liability by the Company or any ERISA Affiliate, or in the imposition of any Lien on any of the rights, properties or assets of the Company or any ERISA Affiliate, in either case pursuant to TitleI or IV of ERISA or to section430(k) of the Code or to any such penalty or excise tax provisions under the Code or federal law or section4068 of ERISA or by the granting of a security interest in connection with the amendment of a Plan, other than such liabilities or Liens as would not be individually or in the aggregate Material. (b)The present value of the aggregate benefit liabilities under each of the Plans (other than Multiemployer Plans), determined as of the end of such Plan’s most recently ended plan year on the basis of the actuarial assumptions specified for funding purposes in such Plan’s most recent actuarial valuation report, did not exceed the aggregate current value of the assets of such Plan allocable to such benefit liabilities by more than $1,000,000 in the case of any single Plan and by more than $1,000,000 in the aggregate for all Plans. The present value of the accrued benefit liabilities (whether or not vested) under each Non-U.S. Plan that is funded, determined as of the end of the Company’s most recently ended fiscal year on the basis of reasonable actuarial assumptions, did not exceed the current value of the assets of such Non-U.S. Plan allocable to such benefit liabilities by more than $9,000,000. The term “benefit liabilities” has the meaning specified in section4001 of ERISA and the terms “current value” and “present value” have the meaning specified in section3 of ERISA. -9- (c)The Company and its ERISA Affiliates have not incurred (i) withdrawal liabilities (and are not subject to contingent withdrawal liabilities) under section4201 or 4204 of ERISA in respect of Multiemployer Plans that individually or in the aggregate are Material or (ii)any obligation in connection with the termination of or withdrawal from any Non-U.S. Plan that individually or in the aggregate are Material. (d)The expected postretirement benefit obligation (determined as of the last day of the Company’s most recently ended fiscal year in accordance with Financial Accounting Standards Board Accounting Standards Codification Topic 715-60, without regard to liabilities attributable to continuation coverage mandated by section4980B of the Code) of the Company and its Subsidiaries is not Material. (e)The execution and delivery of this Agreement and the issuance and sale of the Notes hereunder will not involve any transaction that is subject to the prohibitions of section406 of ERISA or in connection with which a tax could be imposed pursuant to section4975(c)(1)(A)-(D) of the Code. The representation by the Company to each Purchaser in the first sentence of this Section5.12(e) is made in reliance upon and subject to the accuracy of such Purchaser’s representation in Section6.2 as to the sources of the funds to be used to pay the purchase price of the Notes to be purchased by such Purchaser. (f)All Non-U.S. Plans have been established, operated, administered and maintained in compliance with all laws, regulations and orders applicable thereto, except where failure so to comply could not be reasonably expected to have a Material Adverse Effect. All premiums, contributions and any other amounts required by applicable Non-U.S. Plan documents or applicable laws to be paid or accrued by the Company and its Subsidiaries have been paid or accrued as required, except where failure so to pay or accrue could not be reasonably expected to have a Material Adverse Effect. (g)The Parties agree that, notwithstanding anything herein to contrary, the only representations and warranties of the Company in this Section5 relating to employee benefit plans are those contained in this Section5.12. Section 5 . 13 .Private Offering by the Company . Neither the Company nor anyone acting on its behalf has offered the Notes or any similar Securities for sale to, or solicited any offer to buy the Notes or any similar Securities from, or otherwise approached or negotiated in respect thereof with, any Person other than the Purchasers and not more than 30 other Institutional Investors, each of which has been offered the Notes at a private sale for investment. Neither the Company nor anyone acting on its behalf has taken, or will take, any action that would subject the issuance or sale of the Notes to the registration requirements of section5 of the Securities Act or to the registration requirements of any Securities or blue sky laws of any applicable jurisdiction. -10- Section 5 . 14 .Use of Proceeds; Margin Regulations . The Company will apply the proceeds of the sale of the Notes hereunder for general corporate purposes. No part of the proceeds from the sale of the Notes hereunder will be used, directly or indirectly, for the purpose of buying or carrying any margin stock within the meaning of RegulationU of the Board of Governors of the Federal Reserve System (12 CFR 221), or for the purpose of buying or carrying or trading in any Securities under such circumstances as to involve the Company in a violation of Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a violation of Regulation T of said Board (12 CFR 220). Margin stock does not constitute more than 5% of the value of the consolidated assets of the Company and its Subsidiaries and the Company does not have any present intention that margin stock will constitute more than 5% of the value of such assets. As used in this Section, the terms “margin stock” and “purpose of buying or carrying” shall have the meanings assigned to them in said Regulation U. Section 5 . 15 .Existing Indebtedness; Future Liens . (a)Except as described therein, Schedule5.15 sets forth a complete and correct list of all outstanding Indebtedness of the Company and its Subsidiaries, other than Indebtedness owed to the Company or the Subsidiaries as of the date of this Agreement (including descriptions of the obligors and obligees, principal amounts outstanding, any collateral therefor and any Guaranty thereof), since which date there has been no Material change in the amounts, interest rates, sinking funds, installment payments or maturities of the Indebtedness of the Company or its Subsidiaries. Neither the Company nor any Subsidiary is in default and no waiver of default is currently in effect, in the payment of any principal or interest on any Indebtedness of the Company or such Subsidiary and no event or condition exists with respect to any Indebtedness of the Company or any Subsidiary that would permit (or that with notice or the lapse of time, or both, would permit) one or more Persons to cause such Indebtedness to become due and payable before its stated maturity or before its regularly scheduled dates of payment. (b)Except as disclosed in Schedule5.15 (or, after the date of this Agreement, Liens that would otherwise be permitted by Section 10.6 of this Agreement), neither the Company nor any Subsidiary has agreed or consented (i) to cause or permit any of its property, whether now owned or hereafter acquired, to be subject to a Lien that secures Indebtedness or (ii) to cause or permit in the future (upon the happening of a contingency or otherwise) any of its property, whether now owned or hereafter acquired, to be subject to a Lien that secures Indebtedness. (c)Neither the Company nor any Subsidiary is a party to, or otherwise subject to any provision contained in, any instrument evidencing Indebtedness of the Company or such Subsidiary, any agreement relating thereto or any other agreement (including its charter or any other organizational document) which limits the amount of, or otherwise imposes restrictions on the incurring of, Indebtedness of the Company, except as disclosed in Schedule5.15. Section 5 . 16 .Foreign Assets Control Regulations, Etc . (a)Neither the Company nor any Controlled Entity (i)is a Blocked Person, (ii)has been notified that its name appears or may in the future appear on a State Sanctions List or (iii)is a target of sanctions that have been imposed by the United Nations or the European Union. (b)Neither the Company nor any Controlled Entity (i)has violated, been found in violation of, or been charged or convicted under, any applicable U.S. Economic Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption Laws or (ii)to the Company’s knowledge, is under investigation by any Governmental Authority for possible violation of any U.S. Economic Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption Laws. -11- (c)No part of the proceeds from the sale of the Notes hereunder: (i)constitutes or will constitute funds obtained on behalf of any Blocked Person or will otherwise be used by the Company or any Controlled Entity, directly or indirectly, (A)in connection with any investment in, or any transactions or dealings with, any Blocked Person, (B)for any purpose that would cause any Purchaser to be in violation of any U.S. Economic Sanctions Laws or (C)otherwise in violation of any U.S. Economic Sanctions Laws; (ii)will be used, directly or indirectly, in violation of, or cause any Purchaser to be in violation of, any applicable Anti-Money Laundering Laws; or (iii)will be used, directly or indirectly, for the purpose of making any improper payments, including bribes, to any Governmental Official or commercial counterparty in order to obtain, retain or direct business or obtain any improper advantage, in each case which would be in violation of, or cause any Purchaser to be in violation of, any applicable Anti-Corruption Laws. (d)The Company has established procedures and controls which it reasonably believes are adequate (and otherwise comply with applicable law) to ensure that the Company and each Controlled Entity is and will continue to be in compliance with all applicable U.S. Economic Sanctions Laws, Anti-Money Laundering Laws and Anti-Corruption Laws. Section 5 . 17 .Status under Certain Statutes . Neither the Company nor any Subsidiary is subject to regulation under the Investment Company Act of 1940, the Public Utility Holding Company Act of 2005, the ICC Termination Act of 1995, or the Federal Power Act. Section 5 . 18 .Environmental Matters . (a)Neither the Company nor any Subsidiary has knowledge of any claim or has received any notice of any claim and no proceeding has been instituted asserting any claim against the Company or any of its Subsidiaries or any of their respective real properties or other assets now or formerly owned, leased or operated by any of them, alleging any damage to the environment or violation of any Environmental Laws, except, in each case, such as could not reasonably be expected to result in a Material Adverse Effect. (b)Neither the Company nor any Subsidiary has actual knowledge of any facts which would reasonably be expected to give rise to any claim, public or private, of violation of Environmental Laws or damage to the environment emanating from, occurring on or in any way related to real properties now or formerly owned, leased or operated by any of them or to other assets or their use, except, in each case, such as could not, individually or in the aggregate, reasonably be expected to result in a Material Adverse Effect. (c)Neither the Company nor any Subsidiary has stored any Hazardous Materials on real properties now or formerly owned, leased or operated by any of them in a manner which is contrary to any Environmental Law that could, individually or in the aggregate, reasonably be expected to result in a Material Adverse Effect. -12- (d)Neither the Company nor any Subsidiary has disposed of any Hazardous Materials in a manner which is contrary to any Environmental Law that could, individually or in the aggregate, reasonably be expected to result in a Material Adverse Effect. (e)All buildings on all real properties now owned, leased or operated by the Company or any Subsidiary are in compliance with applicable Environmental Laws, except where failure to comply could not, individually or in the aggregate, reasonably be expected to result in a Material Adverse Effect. Section5.19.Ranking of Obligations . The Company’s payment obligations under this Agreement and the Notes will, upon issuance of the Notes, rank at least pari passu, without preference or priority, with all other unsecured and unsubordinated Indebtedness of the Company. The Subsidiary Guarantors’ payment obligation under the Subsidiary Guaranty rank at least pari passu, without preference or priority, with all other unsecured and unsubordinated Indebtedness of each Subsidiary Guarantor. Section 6 . Representations of the Purchasers . Section 6 . 1 .Purchase for Investment . Each Purchaser severally represents that it is purchasing the Notes for its own account or for one or more separate accounts maintained by such Purchaser or for the account of one or more pension or trust funds and not with a view to the distribution thereof, provided that the disposition of such Purchaser’s or their property shall at all times be within such Purchaser’s or their control. Each Purchaser understands that the Notes have not been registered under the Securities Act and may be resold only if registered pursuant to the provisions of the Securities Act or if an exemption from registration is available, except under circumstances where neither such registration nor such an exemption is required by law, and that the Company is not required to register the Notes. Section 6 . 2 .Source of Funds . Each Purchaser severally represents that at least one of the following statements is an accurate representation as to each source of funds (a “Source” ) to be used by such Purchaser to pay the purchase price of the Notes to be purchased by such Purchaser hereunder: (a)the Source is an “insurance company general account” (as the term is defined in the United States Department of Labor’s Prohibited Transaction Exemption (
